 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DONALD ORTEZ-LUCERO,                                Case No. 2:18-cv-2982-KJM-EFB
12
                                          Petitioner, [PROPOSED] ORDER
13
                   v.
14

15   SHAWN HATTON,
16                                     Respondent.
17

18        GOOD CAUSE appearing, IT IS HEREBY ORDERED THAT Respondent’s responsive

19   pleading be filed on or before February 19, 2019.

20
     Dated: January 18, 2019.                              _______________________________
21                                                         The Honorable Edmund F. Brennan
22

23

24

25

26

27

28

                                                                       [Proposed] Order (2:18-02982-EFB)
